Title: From John Adams to United States Senate, 2 January 1800
From: Adams, John
To: United States Senate



To-day. 2d. Jan. 1800

One, “intituled an Act extending the privilege of franking, to William Henry Harrison, the delegate from the territory of the United States, North West of the Ohio and making provision for his compensation.”
The other, “Intituled an Act to provide for the supplementary to the Act, intituled an Act,—to provide for the valuation of lands & dwelling-houses and the enumeration of Slaves within the United States.”
Which said Acts are deposited among the Rolls in the Office of the Secretary of State.
